REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Claim 1 recites a structural column with two fittings elements each having two coupling elements. Some of the recited details of coupling elements are of the elements being C-shaped with an L-shaped flap and an L-shaped limiter. The prior art of record does not teach or suggest these features combined with the other claimed details. Some examples of similar prior art that does not teach the details of coupling element are US Patent 2010/0314982 and US Patent 6,902,068. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.A/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637